—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered April 10, 2001, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that statements made by the prosecutor during summation constituted reversible error is not preserved for appellate review (see CPL 470.05 [2]; People v Mejias, 296 AD2d 583 [2002], lv denied 99 NY2d 537 [2002]; People v Hugennie, 295 AD2d 368 [2002]), and we decline to review the issue in the exercise of our interest of justice jurisdiction (People v Smith, 215 AD2d 603 [1995]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Florio, J.P., H. Miller, Adams and Mastro, JJ., concur.